DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This final office action is responsive to Applicants' amendment filed on 01/07/2021.  Claims 1-6, 11-13, 16-17, 19-24, 26 and 34-35 are presented for examination and are pending for the reasons indicated herein below. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1-3, 6 and 26 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pertijs et al. (7573327) 
 
Regarding claim 1, Pertijs teaches an electronic circuit, comprising: a first amplifying circuit [550] configured to generate a first compensation voltage [output 550] based on a first reference voltage [i.e. Vref] and an output voltage [Vout], the output voltage being from a functional circuit block [510 is understood to be a functional circuit]; 
and a second amplifying circuit [540] configured to generate a control voltage [i.e. output of 540] by performing an auto zeroing operation [function of 540] based on an input voltage [Vin], a second reference voltage [Vcmin] and the first compensation voltage [i.e. output of 550], the second reference voltage being different than the first reference voltage [Vref not equal to Vcmin].

Regarding claim 2. Pertijs teaches the electronic circuit of claim 1, wherein the second reference voltage is a first ratio of the first reference voltage [a ratio of 0:X respectively].  

Regarding claim 3. Pertijs teaches the electronic circuit of claim 2, wherein the input voltage is a second ratio of the output voltage [i.e. a ratio of input:output].

[i.e. a ratio of input:output].

Regarding claim 26. Pertijs teaches the electronic circuit of claim 1, wherein the second amplifying circuit is configured to output the control voltage to the functional circuit block [see output of 540 goes to 510].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 rejected under 35 U.S.C. 103 as being unpatentable over Pertijs
Regarding claim 4. Pertijs teaches the electronic circuit of the claimed invention of claim 3 except for wherein the first ratio is proportional to the second ratio. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to adjust a threshold value to a specific magnitude in order to drive circuit towards design requirement, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. 

.



Allowable Subject Matter
Claims 11, 16-17 and 19-24 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the claim objections stated above were overcome. 

Claim 34 and 35 are allowed 


Examiner Note
The examiner cites particular columns and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN PEREZ whose telephone number is (571)272-8837.  The examiner can normally be reached on Mon.-Fri. (7:30 – 5:00).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thienvu V. Tran, can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/BRYAN R PEREZ/Examiner, Art Unit 2839